—In an action to recover damages for the demolition of real property, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated June 21, 1991, which denied her motion for summary judgment.
Ordered that the order is affirmed, with costs.
In March of 1981, the plaintiff’s premises, located in the Town of Babylon, were severely damaged by a fire. More than three years later, in August of 1984, the Town of Babylon demolished the premises upon finding that they constituted "an unsafe, dangerous condition, and a health and safety hazard to the residents of the neighborhood”. There are questions of fact as to whether the actions taken by the defendant Town of Babylon deprived the plaintiff of her property without due process of law (see, Town Law § 130 [16]; Town of Babylon Code ch 92; cf., Scott v Town of Duanesburg, 176 AD2d 989). Accordingly, the plaintiff’s motion for summary judgment was properly denied. Thompson, J. P., Sullivan, Ritter and Joy, JJ., concur.